Case 2:17-cv-00232-JLB-MRM Document 177 Filed 04/12/21 Page 1 of 3 PageID 2668




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

                                             CASE NO.: 2:17-cv-232-JLB-MRM
 PROPHET PAULCIN,

             Plaintiff,

 v.

 WEXFORD HEALTH SOURCES,
 INC., JOHN D. WILLIS, KARA R.
 WILLIAMS, JAMES LICATA,
 JONATHAN T. REID, J.
 BRUSSELL, JELANI POLICARD,
 STEPHEN J. MATTEWSON, JR.,
 KAREN BLANKENSHIP, ANDRES
 OZUAL, CAROLYN NIES, C.
 JOHNSON, and JULIE JONES,

           Defendants.
 ______________________________________/

      WEXFORD DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO
          FILE A RESPONSE OF MORE THAN TWENTY PAGES

        Defendants,   WEXFORD       HEALTH       SOURCES,      INC.    (“Wexford”)

 pursuant to Middle District Locarl Rule 3.01(b) move this Court for leave to file a

 Response of more than twenty pages and states as follows:

        1.    Wexford has filed a Response in Oppositition to Plaintiff’s Second

 Amended Motion to Compel Better Answers [DE 167].

        2.   Plaintiff’s Motion to Compel is twenty-five pages in length. [DE 167].

        3.   Wexford’s Response in Oppostion is twenty-five pages in length, five
Case 2:17-cv-00232-JLB-MRM Document 177 Filed 04/12/21 Page 2 of 3 PageID 2669




 pages more than Middle District Local Rule 3.01(b) permits.

          4.    Wexford’s Response in Opposition filing deadline is today, April 12,

 2021. As such, Wexford is requesting this Motion be granted nunc pro tunc to

 today.

          5.    Plaintiff’s counsel does not object to the Court granting Wexford

 leave to exceed the page limit by five pages.

          WHEREFORE, the Wexford requests that this Court grant it leave of court

 to file its twenty-five page Response in Opposition to Plaintiff’s Motion to Compel

 Better Answers in excess of the twenty page limit, nunc pro tunc to Aprl 12, 2021.

       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

          The undersigned counsel certifies that he communicated with counsel for

 Plaintiff, today, who has no objection to the relief sought in this motion. Counsel

 for co-defendants, FDOC was not contacted as the relief sought has no effect upon

 his clients.


                           CERTIFICATE OF SERVICE

          WE HEREBY CERTIFY that a true and correct copy of the foregoing was

 E-filed with the Clerk of Court through the CM/ECF system on April 12, 2021,

 and e-served by the Clerk of the Court.


                                           CHIMPOULIS & HUNTER, P.A.


                                       Page 2 of 3
Case 2:17-cv-00232-JLB-MRM Document 177 Filed 04/12/21 Page 3 of 3 PageID 2670




                                      Attorneys for Defs/WEXFORD HEALTH
                                      SOURCES, INC./ ANDRES OZUAL/ KAREN
                                      BLANKENSHIP, and CAROLYN NIES
                                      150 South Pine Island Road - Suite 510
                                      Plantation, FL 33324
                                      Phone: (954) 463-0033 / FAX: (954) 463-9562


                                      BY: /s/ Alexander Dombrowsky
                                      Emailadombrowsky@chimpoulishunter.com
                                      ALEXANDER DOMBROWSKY, ESQ.
                                      Florida Bar No.: 186260
                                      Email khunter@chimpoulishunter.com
                                      M. KATHERINE HUNTER, ESQUIRE
                                      Florida Bar No.: 981877




                                  Page 3 of 3
